DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth, publication number: US 2009/0133051 in view of Tofighbakhsh (Tofi), publication number: US 2018/0352301.

As per claims 1, 11 and 16, Hildreth teaches a computer-implemented method comprising:
creating a family profile for an automatic content filtering system, the family profile identifying a restricted account and a non-restricted account (Child and parent profile rules, Fig. 17, [0185-0186]);

Hidlreth talks about the child accessing previously blocked content. 
Hildreth does not teach updating, by the content filtering system, the set of rules in response to the unrestricted account authorizing the restricted account to access the digital content that was restricted by the automatic content filtering system
In an analogous art, Tofi teaches updating, by the content filtering system, the set of rules in response to the unrestricted account authorizing the restricted account to access the digital content that was restricted by the automatic content filtering system (creating a target profile for a user using machine learning, watched history and a set of rules, [0038]).

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to Hildreth’s profile based filtering system by updating created profiles as described in Tofi’s content recommendation system for the advantage of having a dynamic system that automatically adjusts to the nuances of the user. 



As per claim 3, the combination teaches wherein the unrestricted account is associated with a user who is above the predetermined age threshold (Hildreth: age, [0038][0138][0147]).

As per claims 4, 12 and 17, the combination teaches wherein the set of rules is automatically populated for the restricted account based on an age of a restricted user associated with the restricted account (Hildreth: profile related to age, [0138]).

As per claim 5, the combination teaches wherein the age of the restricted user is automatically determined based on biometrics of the restricted user (Hildreth: Biometrics, [0038]).

As per claims 6, 13 and 18 the combination teaches further comprising:
in response to the content filtering system restricting access to the digital content:

displaying, to an unrestricted user associated with the unrestricted account, a cause of the restriction; and
displaying, to the unrestricted user, options to continue the restriction or to authorize the restricted account to access the digital content (Hildreth: parent authorizing child, [0180]).

As per claim 7, Hildreth teaches wherein the cause of the restriction comprises one or more rules from the set of rules (Hildreth: denying access, [0045][0102]).

Claims 8-10, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth, publication number: US 2009/0133051 in view of Tofighbakhsh (Tofi), publication number: US 2018/0352301 in further view of Jaini, patent number: US 9 674 579.

As per claims 8, 14 and 19 the combination of Hildreth and Tofi teach content access control based on the age of an identified viewer. 

In an analogous art, Jaini teaches wherein updating the set of rules comprises computing a tolerance score for the family profile, the tolerance score indicative of a type of digital content that the restricted account can access without authorization of the unrestricted account (total ratings allowed, col. 16, line 47 – col. 17, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Hildreth and Tofi to include a constrained element in the user profile as described in Jani’s interactive system for the advantage of creating a dynamic system with boundaries.

As per claims 9, 15 and 20 the combination teaches wherein restricting the digital content comprises:
computing an appropriateness score for the digital content; and comparing the appropriateness score with the tolerance score (Jaini: recommending based on total ratings allowed, Fig. 4, 410, col. 16, line 47 – col. 17, line 3).



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494